Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s response dated 3/18/21, the Applicant amended claims 1, 2, 3, 10, 11, 13, 14, 20-23, 28, canceled claims 24-27, 29-30, added claims 31-38, and argued claims 1, 11 and 20 previously rejected in the Office Action dated 1/25/21.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 11, 13-14, 20-23, 28, 31-34, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kroupa et al., United States Patent No. 9423932 (hereinafter “Kroupa”), in view of Bakalov et al., Untied States Patent Publication 2012/0192082 (hereinafter “Bakalov”), in further view of Yu et al., United States Patent Publication 2010/0161631 (hereinafter “Yu”).
Claim 1:
	
a memory storing instructions; a processor communicatively coupled with the memory and configured to execute the instructions to (see column 9 lines 33-42). Kroupa teaches a memory and a processor for executing instructions:
receive text content of a web page to be displayed by a web browser according to a first view mode (see column 2 lines 26-38 and column 11 lines 17-20). Kroupa teaches receiving digital content to be display by a web-based application on a reader device such as textual content or an e-book;
determine that an enhanced view mode is enabled, wherein the enhanced view mode is different from the first view mode (see column 2 lines 46-55). Kroupa teaches determining an enhanced view mode that is different than the first view mode;
one or more first portions of primary content of the digital content to be displayed according to the enhanced view mode (see column 2 lines 58-66). Kroupa teaches identify one or more portions of primary content according to the enhanced view mode; and

Kroupa fails to expressly teach predictions of enhanced view based on a user profile and user’s interests.

Bakalov discloses:
detect, based on a user profile, one or more first text portions of the content of the webpage be displayed according to the enhanced view mode (see paragraph [0031]). Bakalov teaches predicting based on a user profile digital content to be displayed according to an enhanced mode, 
wherein detecting the one or more first text portions of the text content of the webpage includes predicting user interests within the text content of the webpage by comparing one or more topics of the one or more first text portions of the text content of the webpage with profile information from the user profile, wherein the user interests correspond to the one or more topics of the one or more first portions of the primary content matching with the profile information (see paragraphs [0030]-[0031]). Bakalov teaches comparing topics from a user profile and keywords from the webpage content to predict the content of the webpage to be enhanced by being users of interest. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kroupa to include enhancing digital content based on a user’s profile for the purpose of efficiently personalizing web page content, as taught by Bakalov. 

	Yu discloses:
cause display of the one or more first text portions of the content of the webpage in the web browser with a first text size according to the enhanced view mode, and one or more second text portions of the content of the web page in the web browser with a second text size according to a second view mode different from the enhanced view mode, wherein the first font text size is larger than the second text size (see paragraph [0045] and figure 5). Yu discloses displaying one or more first portions of content of the web page with a first text size and one or more second text portions of the content with a second font size.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kroupa and Bakalov to include enhancing content based on a user’s interest by increasing the size of the font for the purpose of efficiently visually distinguishing the content of interest, as taught by Yu. 

Claim 2:
	Kroupa discloses:
identify secondary content of the text content of the webpage; and prevent display of the secondary content in the web-based application (see column 3 lines 13-24). Kroupa teaches identifying secondary content of the digital content and prevent other content from being displayed.

Claim 3:
	Kroupa discloses:
wherein the processor is further configured to execute the instructions to: determine an enhanced view mode parameter of the web browser has been selected; and determine the enhanced view mode is enabled, in response to the enhanced view mode parameter having been selected (see column 3 lines 25-37). Kroupa teaches determining a zoom view mode parameter has been selected and enabling the zoom view mode in response to selecting the parameter.

Claim 10:
	Kroupa discloses:
wherein the enhanced view mode includes one or more of a new color of a font or a background different from a first color of the font or the background of the first view mode (see column 14 lines 47-65). Kroupa teaches an enhanced view can change the color of a background to visually distinct the text from the rest of the text.

Claims 11, 13-15, 20, 21:
	Although claims 11, 13-14 are method claims, and claims 20-23 are computer-readable medium claims, they are interpreted and rejected for the same reasons as the device of Claims 1-3, 10. 

Claim 28:
	Kroupa discloses:
wherein the enhanced view mode includes one or more of a new color of a font or a background different from a first color of the font or the background of the first view mode (see column 14 lines 47-65). Kroupa teaches an enhanced view .

Claim 31:
	Kroupa discloses:
wherein the secondary content comprises an advertisement (see column 1 lines 12-32). Kroupa teaches digital content including videos, images, etc. Advertisements are images, videos, etc. 

Claim 32:
	Kroupa fails to expressly disclose an algorithm used to compare topics.

	Bakalov discloses:
wherein, in order to predict the user interests within the text content of the webpage, the processor is further configured to execute the instructions to measure a similarity between the profile information and portions of the webpage, using word vectors or matching algorithms or using topic modelling (see paragraphs [0002] and [0003]). Bakalov teach matching algorithms used to compare the topics with information in the user’s profile.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kroupa to include enhancing 

Claim 33:
	Kroupa fails to expressly disclose a user profile.

	Bakalov discloses:
wherein the user profile comprises one or more of historical data associated with a user, a demographic profile of the user, past searches performed by the user, past webpage regions that were enhanced via the enhanced view mode for the user, or fields of interest of the user (see paragraph [0046]). Bakalov teaches past searches performed are included in historical data.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kroupa to include enhancing digital content based on a user’s profile for the purpose of efficiently personalizing web page content, as taught by Bakalov. 

Claim 34:
	Kroupa fails to expressly disclose saving fields and invoking an enhanced view.

	Bakalov discloses:
wherein the processor is further configured to execute the instructions to: use a standardized format to save fields of interest of the enhanced view mode; and invoke the enhanced view mode for similar fields of interest on a new webpage at a subsequent time (see paragraphs [0026]-[0028]). Bakalov teaches using a standardized format to save data of interest and invoke a personalization on a new page to see personalization settings.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kroupa to include enhancing digital content based on a user’s profile for the purpose of efficiently personalizing web page content, as taught by Bakalov. 


Claim 37:
	Kroupa discloses:
wherein the processor is further configured to execute the instructions to provide a settings page which includes one or more settings that are selectable for the enhanced view mode (see column 6 lines 19-44). Kroupa teaches a setting page to configure the enhanced mode. 

Claim 38:
	
wherein the settings page includes one or more of a color selector for selecting a background color of the one or more first text portions, a font selector for selecting one or more options of a font of the one or more first text portions, a position selector for selecting a position of the one or more first text portions, or an enablement selector for selecting to enable or disable the enhanced view mode (see column 15 lines 6-15). Kroupa teaches user configured color. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kroupa, in view of Bakalov, in further view of Yu and Haveliwala et al., United States Patent No. 9418118 (hereinafter “Haveliwala”).
Claim 35:
	Bakalov discloses:
wherein, in order to save the fields of interest, the processor is further configured to execute the instructions to save the fields of interest according to a format file (see column 6 lines 19-44). Kroupa teaches a setting page to configure the enhanced mode.

	Kroupa, Bakalov and Yu fail to expressly disclose topic/weight scores. 

	Haveliwala discloses:
wherein each line in a saved format file includes a field that includes a topic and weight pair, wherein a topic value in the field indicates a name of a topic, wherein a weight in the field indicates a relative importance of the topic (see column 6 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kroupa, Bakalov and Yu to include a topic/weight measure for the purpose of efficiently determining the similarity between topics, as taught by Haveliwala.

 
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kroupa, in view of Bakalov, in further view of Yu, Haveliwala and Ciulla et al., United States Patent No. 9645999 (hereinafter “Ciulla”).
Claim 36:
	Kroupa, Bakalov, Yu and Haveliwala fail to expressly disclose a file format using java notation or comma separated values format.  

	Haveliwala discloses:
wherein each line in a saved format file includes a field that includes a topic and weight pair, wherein a topic value in the field indicates a name of a topic, wherein a weight in the field indicates a relative importance of the topic (see column 19 lines 50-60). Ciulla teaches using JavaScript object notation format to store similarity data.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kroupa, Bakalov, Yu and Haveliwala and Yu to include a format for storing similarity data for the purpose of efficiently searching and storing relationship data, as taught by Ciulla.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, 20 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259.  The examiner can normally be reached on M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        5/21/21

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176